DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 1 September 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 9 and 20, respectively, each recite “lacking an annealing step.”  The applicant discloses other embodiments where epitaxial SAO is obtained on STO substrates after post growth annealing of PLD layers (par. 25 and 28).  The applicant also discloses annealing the substrate prior to thin film deposition (par. 34) and ex situ annealing (par. 13 and 36).  The written description appears to only support the specific instance of direct PLD growth (no annealing) of epitaxial SAO on STO substrate is possible by optimizing Tsub and O2 partial pressure (par. 38).
The applicant is not in possession of the entire broader scope of “lacking an annealing step” as claimed.  Only performing direct PLD growth of epitaxial SAO on STO with an optimized Tsub and O2 partial pressure without annealing.

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for direct PLD growth (no annealing) of epitaxial SAO on STO substrate is possible by optimizing Tsub and O2 partial pressure (par. 38), does not reasonably provide enablement for the entire broader claimed “lacking an annealing step.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
sub and O2 partial pressure (par. 38).  The disclosure only states that performing direct PLD growth of epitaxial SAO on STO by optimizing Tsub and O2 partial pressure in order to not require an annealing step.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “using a water-soluble lift off layer” without reciting any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 
	The claim also does not positively recite active steps resulting in the formation of a photovoltaic device.  The only active step recited is the “using” step.  The recitation of “which GaAs is epitaxially grown” is not a positive recitation of an active step such as “epitaxially growing GaAs” with respect to some required structure or step.

Claim 6 recites the limitation “the step of epitaxial lift off.”  There is insufficient antecedent basis for this limitation in the claim.
Also claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
It’s unclear as to the limiting effect of the preamble as it recites “Sr3Al2O6” and then the body of the claim recites “perovskite oxide layers;” the structural relationship between these recitations is unclear.  The claim also does not positively recite an active step of epitaxially growing Sr3Al2O6.  It’s unclear as to the limiting effect of the preamble as it recites “SrTiO3” and then the body of the claim recites “SrTiO3 substrates;” the structural relationship between these recitations is unclear.

	Claim 7 recites “SrTiO3 substrate” which is unclear which of the SrTiO3 substrates of claim 6 the applicant refers.

	Claim 8 recites the “wherein” clause (MPEP 2111.04) of “wherein the perovskite oxide layers are grown by pulsed laser deposition.”  The claim as written, refers to how the perovskite oxide layers were previously formed.  The claims never set forth a positive active step of growing the perovskite oxide layers.  Therefore the manner in which the claim is written makes unclear as to the scope of the method steps required.

	Claim 9 recites “lacking an annealing step” but does not clearly and concisely set forth the boundaries of an annealing step (e.g. time, temp, pressure, etc.).  The claim also does not clearly and concisely define when an annealing step is not utilized.  The applicant does not define what is conditions are considered an annealing to be excluded.  Any and all heating or thermal treatment (under any conditions) or particular heating/cooling cycles excluded?  It is unclear as to what step may or may not be considered to infringe on the claim.

	Claim 10 recites “using a water-soluble lift off layer” without reciting any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  This is an attempt to claim a process without setting forth any steps involved in the process.
	The claim also does not positively recite active steps or their relationships.  The only active step recited is the “using” step.  The recitation of “which the compound of interest is epitaxially grown” is not a positive recitation of an active step such as “epitaxially growing the compound of interest” with respect to some structure or step.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
It's unclear as to the structural relationship between the template and water-soluble-lift off layer.  It’s also unclear as to the relationship between “MOVPE” and “epitaxially grown.”
It is unclear as to whether or not there is an actual positively recited step of forming the compound of interest by MOVPE.  The claim is not clear and does not link the recitation of “MOVPE” with the compound of interest.
The following is an example of clear and concise claim language utilizing positively recited active steps:
A method, comprising:
providing a SrTiO3/Sr3AlO6/ SrTiO3 template;
providing a water-soluble lift off layer on the template; and epitaxially growing a compound of interest upon the water-soluble lift off layer by metalorganic vapor phase epitaxy (MOVPE).

	Claim 15 recites “the use of pulsed laser deposition” without reciting any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  See MPEP 2173.05(q).  This is an attempt to claim 

Claim 16 recites “the growth of a SrTiO3.”  There is insufficient antecedent basis for this limitation in the claim.  There is no previously recited active growth step to refer back to.  Furthermore, it is unclear as to whether or not this SrTiO3 layer is the same as one of the SrTiO3 layers recited in the SrTiO3/Sr3Al2O6/SrTiO3 template or if it is a new and distinct layer.

	Claim 20 recites “lacking an annealing step” but does not clearly and concisely set forth the boundaries of an annealing step (e.g. time, temp, pressure, etc.).  The claim also does not clearly and concisely define when an annealing step is not utilized.  The applicant does not define what is conditions are considered an annealing to be excluded.  Any and all heating or thermal treatment (under any conditions) or particular heating/cooling cycles excluded?  It is unclear as to what step may or may not be considered to infringe on the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (Ultrathin Epitaxial Barrier Layer to Avoid Thermally Induced Phase Transformation in Oxide Heterostructures).
As insofar as Claim 6 is definite, Baek teaches a method for epitaxial growth of Sr3Al2O6 on SrTiO3 comprising the step of epitaxial lift off of perovskite oxide layers on SrTiO3 substrates (see Fig. 1; page A, left column, paragraph 2 to right column).
As insofar as Claim 7 is definite Baek inherently teaches wherein the SrTiO3 substrate is a single crystal substrate as it’s utilized for epitaxial growth of perovskite oxide for lattice matching.  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim 
As insofar as Claim 8 is definite, Baek further teaches wherein the perovskite oxide layers are grown by pulsed laser deposition (page B, first paragraph).
As insofar as Claim 9 is supported, enabled and definite, Baek further teaches lacking an annealing step after the PLD.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As insofar as Claim 1 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of [if the intended scope of “using” and disclosed structural relationships of claim 1 means] a method of making photovoltaics comprising providing a water-soluble lift off layer on a substrate; epitaxially growing a GaAs layer upon a water-soluble lift off layer; and removing the GaAs layer by applying water to the water-soluble lift off layer to separate the GaAs layer from the substrate in combination with all of the limitations of Claim 1.
As insofar as Claim 10 is definite, the prior art of record alone or in combination neither teaches nor makes obvious the invention of [if the intended scope of “using” and disclosed structural relationships of claim 10 means] a method comprising: providing a SrTiO3/Sr3Al2O6/SrTiO3 template; providing a water-soluble lift off layer on the template; epitaxially growing of a compound of interest on the template comprising metalorganic 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896